Gregory, J.,
dissenting:
I cannot agree with the conclusion reached in this case. It is held that the res ipsa loquitur doctrine does not apply, yet the finding of the glass in the bottle alone is sufficient evidence to sustain the verdict, notwithstanding the bottling company has shown by satisfactory evidence that it exercised the high degree of care required in such cases.
It is universally held that the bottling company in such cases is not an insurer, yet the effect of this decision is to hold the company as an insurer, because there has been shown no negligence against it. The mere happening of an accident in cases of this kind is not alone sufficient to establish liability upon the bottling company.